Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-173372-07 CPI INTERNATIONAL HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 90-0649687 (I.R.S. Employer Identification No.) 811 Hansen Way, Palo Alto, California 94303 (Address of Principal Executive Offices and Zip Code) (650) 846-2900 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  ¨  Accelerated filer ¨  Non-accelerated filer  x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨  No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding for each of the registrant’s classes of Common Stock, as of the latest practicable date:As of February 9, 2012, 1,000 shares of Common Stock, $0.01 par value, all of which are owned by CPI International Holding LLC, the registrant’s parent holding company, and are not publicly traded. CPI INTERNATIONAL HOLDING CORP. and Subsidiaries 10-Q REPORT INDEX Page Part I: FINANCIAL INFORMATION 4 Item 1. Unaudited Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets as of December 30, 2011 and September 30, 2011 4 Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income for the Three Months Ended December 30, 2011 and December 31, 2010 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 30, 2011 and December 31, 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 48 Part II: OTHER INFORMATION 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. (Removed and Reserved) 49 Item 5. Other Information 49 Item 6. Exhibits 50 - 2 - Table of Contents Cautionary Statements Regarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that relate to future events or our future financial performance. In some cases, readers can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or “continue,” the negative of such terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. Forward-looking statements are subject to known and unknown risks and uncertainties, which could cause actual results to differ materially from the results projected, expected or implied by the forward-looking statements. These risk factors include, without limitation, competition in our end markets; our significant amount of debt; changes or reductions in the United States defense budget; currency fluctuations; goodwill impairment considerations; customer cancellations of sales contracts; U.S. Government contracts; export restrictions and other laws and regulations; international laws; changes in technology; the impact of unexpected costs; the impact of a general slowdown in the global economy; the impact of environmental laws and regulations; and inability to obtain raw materials and components. All written and oral forward-looking statements made in connection with this document that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by the foregoing risk factors and other cautionary statements included herein and in our filings with the Securities and Exchange Commission (“SEC”). We are under no duty to update any of the forward-looking statements after the date of this document to conform such statements to actual results or to changes in our expectations. The information in this document is not a complete description of our business or the risks and uncertainties associated with an investment in our securities. You should carefully consider the various risks and uncertainties that impact our business and the other information in this report and in our filings with the SEC before you decide to invest in our securities or to maintain or increase your investment. - 3 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries Part I:FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands – unaudited, except per share data) December 30, September 30, Assets Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Deferred tax assets Prepaid and other current assets Total current assets Property, plant, and equipment, net Deferred debt issue costs, net Intangible assets, net Goodwill Other long-term assets Total assets $ $ Liabilities and stockholders’ equity Current Liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Product warranty Income taxes payable Advance payments from customers Total current liabilities Deferred tax liabilities Long-term debt, less current portion Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity Common stock ($0.01 par value, 2 shares authorized; 1 share issued and outstanding) - - Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 4 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (In thousands – unaudited) Three Months Ended December 30, December 31, Successor Predecessor Sales $ $ Cost of sales Gross profit Operating costs and expenses: Research and development Selling and marketing General and administrative Amortization of acquisition-related intangible assets Strategic alternative transaction expenses - Total operating costs and expenses Operating income Interest expense, net (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income ) Other comprehensive income, net of tax Unrealized gain on cash flow hedges, net of tax of $159 and $126 97 Total other comprehensive income, net of tax 97 Comprehensive (loss) income $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 5 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands – unaudited) Three Months Ended December 30, December 31, Successor Predecessor Cash flows from operating activities Net cash provided by operating activities $ $ Cash flows from investing activities Capital expenditures ) ) Payment of patent application fees - (6 ) Net cash used in investing activities ) ) Cash flows from financing activities Repayment of borrowings under Successor's term loan facility ) - Payment for Predecessor's senior credit facilities agreement amendment - ) Proceeds from stock purchase plan and exercises of stock options - Excess tax benefit on stock option exercises - 70 Net cash (used in) provided by financing activities ) 44 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental cash flow disclosures Cash paid for interest $ $ Cash paid for income taxes, net of refunds $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 6 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (All tabular dollar amounts in thousands except share amounts) 1. The Company and a Summary of its Significant Accounting Policies The Company On February 11, 2011, CPI International LLC (formerly, CPI International, Inc., “Predecessor”), then a Delaware corporation and publicly traded company, completed its merger with Catalyst Acquisition, Inc. (“Merger Sub”), a Delaware corporation and wholly owned subsidiary of CPI International, Inc. (formerly, CPI International Acquisition, Inc.; “CPII”), a Delaware corporation, whereby Merger Sub merged with and into Predecessor (the “Merger”), with Predecessor continuing as the surviving corporation and a wholly owned subsidiary of CPII. The Merger was effected pursuant to the Agreement and Plan of Merger, dated as of November 24, 2010, among Predecessor, CPII and Merger Sub (the “Merger Agreement”). Immediately following the consummation of the Merger and related transactions, Predecessor was converted into a limited liability company and liquidated, and CPI International Acquisition, Inc. changed its name to CPI International, Inc. See Note 3, Business Combination, for more information about the Merger. As used herein, unless the context indicates or otherwise requires, (i) for periods prior to the Merger, the term “Company” refers to Predecessor and its consolidated subsidiaries, and for periods after the Merger, the term refers to Successor(defined below), its consolidated subsidiaries and, where the context so requires, its direct and indirect parent companies, (ii) the term “Veritas Fund” refers to The Veritas Capital Fund IV, L.P. and (iii) the terms “Veritas Capital” and “Sponsor” refer collectively to The Veritas Capital Fund IV, L.P., The Veritas Capital Fund III, L.P. and their affiliates, including CICPI Holdings LLC. The Company’s parent, CPI International Holding LLC (“Holding LLC”), owns all of the outstanding common stock of CPI International Holding Corp. (“Successor” or “Parent” or “the Company”), which in turn owns all of the outstanding common stock of CPII, which in turn owns all of the outstanding equity interests of Communications & Power Industries LLC (formerly, Communications & Power Industries, Inc.; “CPI”) and Communications & Power Industries Canada Inc. (“CPI Canada”), the Company’s main operating subsidiaries. The Veritas Fund and its affiliates and certain members of CPII’s management beneficially own shares of Successor’s common stock indirectly through their holdings in Holding LLC. Holding LLC, Parent and CPII are holding companies with no material assets or operations other than their respective direct or indirect equity interests in CPI and CPI Canada and activities related thereto. The accompanying condensed consolidated financial statements represent the consolidated results and financial position of the Company. The Company develops, manufactures and distributes microwave and power grid vacuum electron devices (“VEDs”), microwave amplifiers, modulators, antenna systems and various other power supply equipment and devices. The Company has two reportable segments: VED and satcom equipment. - 7 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share) Basis of Presentation and Consolidation The Company’s fiscal year is the 52- or 53-week period that ends on the Friday nearest September 30. Fiscal years 2012 and 2011 comprise the 52-week periods ending September 28, 2012 and September 30, 2011, respectively. Predecessor and Successor relate to the period preceding the Merger and the period succeeding the Merger, respectively.All other period references are to the Company’s fiscal periods unless otherwise indicated. The accompanying unaudited condensed consolidated financial statements of Successor as of December 30, 2011 and for the first quarter of fiscal year 2012, and for Predecessor for the first quarter of fiscal year 2011 are unaudited and reflect all normal recurring adjustments which are, in the opinion of management, necessary for the fair presentation of such financial statements. These unaudited condensed consolidated financial statements should be read in conjunction with Successor’s consolidated financial statements and notes thereto included in Successor’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011 filed with the Securities and Exchange Commission. The condensed consolidated balance sheet of Successor as of September 30, 2011 has been derived from the audited financial statements at that date. The results of operations and cash flows for the interim period ended December 30, 2011 are not necessarily indicative of results to be expected for the full year. The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany balances, transactions and stockholdings have been eliminated in consolidation. Use of Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of sales and costs and expenses during the reporting period. On an ongoing basis, the Company evaluates its estimates, including those related to revenue recognition; inventory and inventory valuation; business combinations; recoverability and valuation of recorded amounts of long-lived assets and identifiable intangible assets, including goodwill; and recognition and measurement of current and deferred income tax assets and liabilities. The Company bases its estimates on various factors and information, which may include, but are not limited to, history and prior experience, experience of other enterprises in the same industry, new related events, current economic conditions and information from third-party professionals that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. - 8 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) 2. Recently Issued Accounting Standards In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU 2011-04 is intended to result in convergence between U.S. generally accepted accounting principles (“GAAP”) and International Financial Reporting Standards (“IFRS”) requirements for measurement of and disclosures about fair value. The amendments are not expected to have a significant impact on companies applying U.S. GAAP. Key provisions of the amendment include: a prohibition on grouping financial instruments for purposes of determining fair value, except when an entity manages market and credit risks on the basis of the entity’s net exposure to the group; an extension of the prohibition against the use of a blockage factor to all fair value measurements (that prohibition currently applies only to financial instruments with quoted prices in active markets); and a requirement that for recurring Level 3 fair value measurements, entities disclose quantitative information about unobservable inputs, a description of the valuation process used and qualitative details about the sensitivity of the measurements. In addition, for items not carried at fair value but for which fair value is disclosed, entities will be required to disclose the level within the fair value hierarchy that applies to the fair value measurement disclosed. ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011. The Company will adopt these standards in the beginning of its second quarter of fiscal year 2012 and is currently assessing the impact on its consolidated results of operations, financial position or cash flows. In September 2011, the FASB issued ASU 2011-08, “Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment,” intended to simplify how an entity tests goodwill for impairment. The guidance allows an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. The results of this qualitative assessment will determine whether a quantitative impairment test must be performed. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011; however, early adoption is permitted. This ASU will be effective for the Company beginning on September 29, 2012. The adoption of this ASU is not expected to have a material impact on the Company’s consolidated results of operations, financial position or cash flows. In November 2011, the FASB issued ASU 2011-11, “Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities.” ASU 2011-11 requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. Offsetting, otherwise known as netting, is the presentation of assets and liabilities as a single net amount in the statement of financial position (balance sheet). An entity is required to apply the amendments for annual reporting periods beginning on or after January1, 2013, and interim periods within those annual periods. This ASU will be effective for the Company beginning on September 27, 2013. The adoption of this ASU is not expected to have a material impact on the Company’s consolidated results of operations, financial position or cash flows. - 9 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) 3. Business Combination The Merger constitutes a transaction or event in which an acquirer obtains control of one or more “businesses” or a “business combination” and, accordingly, is accounted for under the acquisition method of accounting in accordance with FASB Accounting Standards Codification (“ASC”) Topic 805, “Business Combinations,” in which Parent is deemed to be the accounting acquirer. Under this method of accounting, all assets acquired and liabilities assumed are recorded at their respective fair values at the date of the completion of the Merger. Determining the fair value of assets acquired and liabilities assumed requires management’s judgment and often involves the use of significant estimates and assumptions, including assumptions with respect to future cash inflows and outflows, discount rates, intangibles and other asset lives, among other items. As mentioned in Note 1, on November 24, 2010, CPII, Predecessor and Merger Sub entered into the Merger Agreement pursuant to which CPII acquired Predecessor through the merger of Merger Sub with and into Predecessor. On February 11, 2011, contemporaneously with the consummation of the Merger, the separate corporate existence of Merger Sub ceased, and Predecessor became the surviving corporation. Predecessor’s common stock is no longer publicly traded as a result of the Merger. Immediately following the consummation of the Merger and related transactions, Predecessor was converted into a limited liability company and liquidated, and CPII changed its name from CPI International Acquisition, Inc. to CPI International, Inc. In connection with the Merger, Veritas Capital invested $186.0 million, and certain officers of CPII invested an aggregate amount of $11.1 million solely for the purpose of purchasing equity securities of Holding LLC in order to provide a portion of the financing required for the Merger and the transactions contemplated by the Merger Agreement. The $197.1 million total equity investment is net of $14.0 million merger and acquisition fees, including merger-related expenses, that were paid upon or shortly after the Merger closing. Veritas Capital is a private equity firm that specializes in making investments in companies that provide products and services to government-related end markets and customers around the world, including those in healthcare, education, energy, defense, infrastructure, national security and aerospace. Pursuant to the terms of the Merger Agreement, each outstanding share of common stock of Predecessor was converted into the right to receive $19.50 in cash in the Merger. Subject to certain exceptions, each option to purchase shares of Predecessor’s common stock that was granted under its equity compensation plans and outstanding immediately prior to the closing became vested and was canceled at (or shortly following) the closing in exchange for cash equal to the excess, if any, of (i) $19.50 reduced by (ii) the per-share exercise price of such option. Subject to certain exceptions, each restricted stock award and restricted stock unit granted under Predecessor’s equity compensation plans outstanding immediately prior to the closing was canceled at the closing in exchange for a payment, in cash, equal to $19.50. - 10 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) The following table presents the total purchase price based on the number of outstanding shares of common stock, restricted stock awards and units, and stock options of Predecessor as of February 10, 2011: CPII shares Preliminary purchase price Common stock $ Restricted stock awards Restricted stock units Stock options Total $ The purchase price for restricted stock awards and units and stock options is net of $5.2 million cash paid for the unvested portion of the stock awards for which vesting was accelerated as of the closing date in accordance with the terms of the Merger Agreement. Cash payments made by the acquirer in a business combination to settle unvested stock awards are immediately expensed after the acquisition date in the post-combination financial statements in accordance with ASC 805. In connection with the Merger and previous activities which ultimately resulted in consummation of the Merger, the Company incurred various expenses, recorded as “strategic alternative transaction expenses” in the statements of operations and comprehensive (loss) income, consisting primarily of professional fees payable to financial and legal advisors that the Company expensed as incurred. The transaction was accounted for under the acquisition method using the fair value concepts defined in ASC 820, “Fair Value Measurements and Disclosures.” ASC 805 requires, among other things, that assets acquired and liabilities assumed be recognized at their fair values as of the acquisition date. The following table reflects the preliminary allocation of the total purchase price as of December 30, 2011 to the assets acquired and the liabilities assumed and the resulting goodwill based on the preliminary estimates of fair value: Preliminary purchase price $ Less: Estimated fair value of assets acquired: Net current assets ) Property, plant and equipment ) Identifiable intangible assets ) Other long-term assets ) ) Add: Estimated fair value of liabilities assumed: Deferred tax liabilities Long-term debt Other long-term liabilities Goodwill $ - 11 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) Measurement period adjustments to fair values during the first quarter of fiscal year 2012 include an increase in long-term income tax receivable of approximately $2.0 million and an increase in net deferred tax liabilities of approximately $1.8 million. As a result of these adjustments, there is a net decrease in goodwill of approximately $0.2 million. Measurement period adjustments represent updates made to the preliminary purchase price allocation based on revisions to valuation estimates in the interim period subsequent to the acquisition and initial accounting date up to one year from the Merger date. The preliminary allocation of the purchase price above was based upon valuation information and estimates and assumptions available at December 30, 2011. The areas of the purchase price allocation that are not yet finalized and are subject to change within the measurement period relate to tax-related items and the resulting goodwill adjustment. The Company expects to continue to obtain information to finalize these preliminary valuations during the measurement period, which ends during the Company’s fiscal quarter ending March 30, 2012. Goodwill represents the excess of the purchase price over the fair value of the net assets acquired. The Company anticipates that none of the goodwill recorded in connection with the Merger will be deductible for income tax purposes. The process for estimating the fair values of identifiable intangible assets and certain tangible assets requires the use of significant estimates and assumptions, including estimating future cash flows and developing appropriate discount rates. For purposes of measuring the estimated fair value of the assets acquired and liabilities assumed, the Company used the guidance in ASC 820, “Fair Value Measurement and Disclosure,” which established a framework for measuring fair values. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Market participants are assumed to be buyers and sellers in the principal (most advantageous) market for the asset or liability. Additionally, under ASC 820, fair value measurements for an asset assume the highest and best use of that asset by market participants. As a result, the Company may have been required to value the acquired assets at fair value measures that do not reflect its intended use of those assets. Use of different estimates and judgments could yield different results. The fair value assigned to identifiable intangible assets acquired was determined using variations of the income approach.Under these methods, fair value is estimated based upon the present value of cash flows that the applicable asset is expected to generate. The valuation of core technology and trade names were based on the relief-from-royalty method; developed technology, backlog and in-process research and development (“IPR&D”) are valued using the excess earnings method; and leasehold interests are valued using discounted cash flows method. The royalty rates used in the relief-from-royalty method were based on both a return-on-asset method and market comparable rates. The Company believes that these identified intangible assets will have no residual value after their estimated economic useful lives. The fair value of the identifiable intangible assets and their weighted-average useful lives have been estimated as follows: - 12 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) Estimated Fair Value Estimated Useful Life (years) Definite-lived assets: Division tradenames $ 15 Core technology 40 Completed technology 15 - 25 Backlog 1 - 2 Leasehold interest 4 - 40 In-process research and development 10 Total definite-lived assets Indefinite-lived assets: CPI tradenames Indefinite Total indefinite-lived assets Total identifiable intangible assets $ Definite-lived intangible assets will be amortized over their estimated useful lives. Intangible assets with indefinite useful lives and goodwill will not be amortized but will be tested for impairment annually. IPR&D consists of the in-process project to complete development of the next generation of the Company’s medical x-ray generators. The value assigned to IPR&D was determined by considering the importance of products under development to the overall development plan, estimating costs to develop the purchased IPR&D into commercially viable products, estimating the resulting net cash flows from the projects when completed and discounting the net cash flows to their present value. This methodology is referred to as the income approach, which discounts expected future cash flows to present value. The discount rate used in the present value calculations was derived from a weighted-average cost of capital analysis, adjusted to reflect additional risks related to the product’s development and success as well as the product’s stage of completion. An acquired IPR&D asset is initially recognized at fair value and, during the development period after the acquisition date, will not be amortized as charges to earnings; instead this asset will be subject to periodic impairment testing. Amortization will commence upon successful completion of the development process for the acquired IPR&D project. As of December 30, 2011, the development of the next generation of the medical x-ray generators is estimated to be approximately 99% complete and is expected to be completed in the second quarter of fiscal year 2012. The estimated incremental cost to complete the product technology is approximately $0.2 million. - 13 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) The following unaudited pro forma results of operations are presented as though the Merger had occurred as of the beginning of the fiscal year 2010, after giving effect to purchase accounting adjustments relating to depreciation and amortization of the revalued assets, interest expense associated with the new credit facilities and other acquisition-related adjustments in connection with the Merger. The pro forma results of operations do not reflect the impact of the non-recurring charges that have resulted from or in connection with the Merger, including, (i) the utilization of the net increase in the cost basis of inventory, (ii) settlement of unvested stock awards, and (iii) expenses in connection with the Merger. The pro forma results of operations are not necessarily indicative of the combined results that would have occurred had the Merger been consummated as of the earliest period presented, nor are they necessarily indicative of future operating results. Quarter Ended December 30, December 31, Sales $ $ Net income $ $ In connection with the Merger, the Company issued $215 million aggregate principal amount of 8.00% senior notes due 2018 and entered into senior secured credit facilities, comprised of a $150.0 million six-year term loan facility and a $30.0 million five-year revolving credit facility. In addition, shortly after the date of the Merger, Predecessor purchased or redeemed all of its then existing outstanding senior subordinated notes and floating rate senior notes and repaid its outstanding indebtedness under the then-existing senior credit facilities. See Note 6, Long-term Debt, for details. 4.Supplemental Financial Information Inventories:The following table provides details of inventories: December 30, September 30, Raw material and parts $ $ Work in process Finished goods $ $ - 14 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) Reserve for loss contracts:The following table summarizes the activity related to reserves for loss contracts during the periods presented: Quarter Ended December 30, December 31, Successor Predeccessor Balance at beginning of period $ $ Provision for loss contracts, charged to cost of sales Credit to cost of sales upon revenue recognition ) ) Balance at end of period $ $ Reserve for loss contracts are reported in the consolidated balance sheet in the following accounts: December 30, December 31, Successor Predecessor Inventories $ $ Accrued expenses $ $ Property, Plant and Equipment, Net:The following table provides details of property, plant and equipment, net: December 30, September 30, Land $ $ Land improvements Buildings Machinery and equipment Construction in progress Less: accumulated depreciation and amortization ) ) Property, plant and equipment, net $ $ - 15 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) Intangible Assets:The following tables present the details of the Company’s total intangible assets: Weighted Average December 30, 2011 September 30, 2011 Useful Life (in years) Cost Accumulated Amortization Net Cost Accumulated Amortization Net Definite-lived assets: Division tradenames 15 $ ) $ $ ) $ Core technology 40 ) ) Completed technology 15 - 25 ) ) Backlog 1 -2 ) ) Leasehold interest 4 - 40 ) ) In-process research and development 10 - - Patent application fees - - - 4 - 4 Total definite-lived assets ) ) Indefinite-lived assets: CPI tradenames - - Total indefinite-lived assets - - Total intangible assets $ $ ) $ $ $ ) $ The amortization of intangible assets is recorded as “amortization of acquisition-related intangible assets,” except for leasehold interest, which is included in “cost of sales” in the condensed consolidated statements of operations and comprehensive (loss) income. The amortization of intangible assets amounted to $5.1 million and $0.7 million for the first quarter of fiscal 2012 and 2011, respectively. As discussed in Note 3, acquired in-process research and development from the Merger is expected to be completed in the second quarter of fiscal year 2012, during which amortization begins over its expected useful life of 10 years. The estimated future amortization expense of intangible assets, excluding the Company’s unamortized tradenames, is as follows: Fiscal Year Amount $ Thereafter $ - 16 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) Goodwill:The following table sets forth goodwill by reportable segment: December 30, September 30, VED $ $ Satcom equipment Other $ $ The $0.2 million change in goodwill represents measurement period adjustments related to the Merger as discussed in Note 3. Product Warranty:The following table summarizes the activity related to product warranty: Quarter Ended December 30, December 31, Successor Predecessor Beginning accrued warranty $ $ Actual costs of warranty claims $ ) $ ) Estimates for product warranty, charged to cost of sales Ending accrued warranty $ $ Accumulated Other Comprehensive Loss:The following table provides the components of accumulated other comprehensive loss in the condensed consolidated balance sheets: December 30, September 30, Unrealized loss on cash flow hedges, net of tax $ ) $ ) Unrealized actuarial loss and prior service credit for pension liability, net of tax ) ) Accumulated other comprehensive loss $ ) $ ) - 17 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (All tabular dollar amounts in thousands except share amounts) 5.Financial Instruments The Company measures certain financial assets and liabilities at fair value on a recurring basis, including cash equivalents, restricted cash, available-for-sale securities and derivative instruments. The following tables set forth financial instruments carried at fair value within the ASC 825 hierarchy: Fair Value Measurements at December 30, 2011 Using Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Total (Level 1) (Level 2) (Level 3) Assets: Money market and overnight U.S. Government securities1 $ $ $
